     Case 1:20-mj-04049-LMR Document 4 Entered on FLSD Docket 11/24/2020 Page 1 of 1

                                            MINUTE ORDER                                                    Page 2

                                    Magistrate Judge Edwin G. Torres
                         King Building Courtroom 10-5                            Date: 11/23/20      Time: 1:30 p.m.
Defendant: Matthew Erausquin                   J#: 18078-509    Case #: 20-4049-REID
AUSA: Brooke Watson                                      Attorney: Chris Amolsch – ED Virginia
Violation: Warr/Complt/ED-VA/Sex Trafficking of Minors         Surr/Arrest Date:        YOB:

Proceeding: RRC, Detention, Removal                                  CJA Appt:
Bond/PTD Held:       Yes       No         Recommended Bond:
Bond Set at:                                                         Co-signed by:
      Surrender and/or do not obtain passports/travel docs                 Language: English
      Report to PTS as directed/or            x’s a week/month by           Disposition:
      phone:          x’s a week/month in person                            Defendant was not ordered from FDC
      Random urine testing by Pretrial
      Services                                                              and was NOT PRESENT.
      Treatment as deemed necessary                                         Counsel has not been admitted to
      Refrain from excessive use of alcohol                                 practice in Florida. The Court
      Participate in mental health assessment & treatment                   APPOINTS the AFPD provisionally.
      Maintain or seek full-time employment/education                       Counsel from Virginia is allowed to file
      No contact with victims/witnesses, except through counsel             Pro Hac Vice Mition
      No firearms
      Not to encumber property
      May not visit transportation establishments
      Home Confinement/Electronic Monitoring and/or
      Curfew          pm to           am, paid by
      Allowances: Medical needs, court appearances, attorney visits,
      religious, employment
      Travel extended to:
                                                                             Time from today to ________ excluded
      Other:                                                                 from Speedy Trial Clock
NEXT COURT APPEARANCE       Date:            Time:          Judge:                          Place:
Report RE Counsel:
PTD Hearing:     11/25/20                    1:30 pm       Miami Duty
Removal Hearing:        11/25/20             1:30 pm       Miami Duty
Status Conference RE:
D.A.R. EGT-01-11-23-2020-ZOOM – 1:44 pm                              Time in Court: 5
                                     s/Edwin G. Torres                                     Magistrate Judge
